 Case 1:19-cv-21982-RMB Document 18 Filed 04/13/21 Page 1 of 16 PageID: 182



NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

______________________________
                              :
IRA BLOOM,                    :
                              :         CIV. ACTION NO. 19-21982(RMB)
          Petitioner          :
     v.                       :
                              :               OPINION
UNITED STATES OF AMERICA and :
WARDEN DAVID E. ORTIZ,        :
                              :
          Respondents         :
______________________________:


     This matter comes before the Court upon Petitioner Ira Bloom’s

petition for writ of habeas corpus under 28 U.S.C. § 2241. (Pet.,

Dkt. No. 1.) Petitioner is incarcerated in the Federal Correctional

Institution in Fort Dix, New Jersey (“FCI Fort Dix”), serving a

federal sentence imposed by the United States District Court,

District of Connecticut. (Pet. ¶4, Dkt. No. 1.) In his petition,

he challenged the Bureau of Prison’s (“BOP”) security designation

with the public safety factor of sex offender (“Sex Offender PSF”),

which prevented his transfer to a minimum security camp. (Id.) For

the reasons discussed below, the Court will dismiss the petition

for lack of jurisdiction and, alternatively, deny the claim on the

merits.
    Case 1:19-cv-21982-RMB Document 18 Filed 04/13/21 Page 2 of 16 PageID: 183



I.      PROCEDURAL HISTORY

        By Opinion and Order dated January 24, 2020, this Court sua

sponte dismissed the petition under Habeas Rule 4, 1 because a

prisoner lacks a due process liberty interest in transfer to a

minimum security camp, when the BOP has allegedly erred in applying

a security classification. (Opinion, Dkt. No. 2; Order, Dkt. No.

3.) The Court then granted Petitioner’s motion for reconsideration

based on his argument that his case presents an issue of first

impression of whether removal of the PSF, if erroneous, would

affect the execution of his sentence by making him eligible for

home confinement or whether it would affect the duration of his

sentence by making him eligible for early release under the First

Step Act. (Order, Dkt. No. 5.)

        On November 18, 2020, Respondent filed an answer to the

petition,      contending    that   the       Court   lacks   jurisdiction   and,

alternatively,        Petitioner    has       not     exhausted   administrative

remedies, and further is not entitled to relief on the merits.

(Answer, Dkt. No. 10.) Petitioner filed a reply brief in support

of his petition. (Reply Brief, Dkt. No. 13.) On February 24, 2021,




1 Rule 4 of the Rules Governing Section 2254 Cases in the United
States District Courts, applicable to § 2241 under Rule 1(b) scope
of the rules, a district judge must promptly examine a petition,
and “[i]f it plainly appears from the petition and any attached
exhibits that the petitioner is not entitled to relief in the
district court, the judge must dismiss the petition and direct the
Clerk to notify the petitioner.”
                                          2
 Case 1:19-cv-21982-RMB Document 18 Filed 04/13/21 Page 3 of 16 PageID: 184



Petitioner    filed      what   he   characterized          as     a   “Supplement          to

Petitioner’s       Rebuttal.”      (Supp.   Reply         Brief,       Dkt.        No.    14.)

Petitioner asserted:

             Petitioner's crime of conviction, 18 USC §
             1958(a) is neither a violent crime as
             identified within 18 USC § 16 nor is it a sex
             offense as identified under 34 USC § 20911. As
             such, Petitioner seeks "immediate release"
             under the Elderly Offender Program as defined
             for under 34 USC § 605411g)(5)(A) It is also
             requested that the Court to order BOP to
             remove any reference to "sex offense" from
             it's [sic] records as there is no statutory
             authority to retain that designation.

(Supp. Reply Brief, Dkt. No. 14 at 1.)

II.   MOTION TO AMEND

      On March 18, 2021, Petitioner filed an “emergency” motion to

amend under Rule 15 (Mot. to Amend, Dkt. No. 15), asserting that

he is eligible for halfway house placement on September 8, 2021,

but   with   all   “GTC   programming,”        he    is     entitled         to    immediate

release. (Id. at 1.) The Court takes judicial notice that on

January 21, 2021, Petitioner filed a new petition under 28 U.S.C.

§ 2241, alleging that his BOP Case Manager deprived him of vested

good time and earned time credits without due process. Bloom v.

Ortiz, 21-cv-967(RMB) (D.N.J.) (Pet., Dkt. No. 1.) On March 19,

2021, Petitioner filed a duplicate of his emergency motion to amend

in Civil Action No. 21-967. Because the present petition is ready

for adjudication and a duplicate motion to amend is pending in

Petitioner’s       new    habeas     action,        which     is       not        ready    for

                                        3
    Case 1:19-cv-21982-RMB Document 18 Filed 04/13/21 Page 4 of 16 PageID: 185



adjudication, amending the present petition will cause needless

delay. See Fed. R. Civ. P. 15(a)(2). (“The court should freely

give leave” to amend “when justice so requires.”) Thus, the Court

denies       Petitioner’s               motion    to       amend    in    this       action,       without

prejudice to his motion to amend in Civil Action No. 21-967.

II.     BACKGROUND

        A.     Petitioner’s Sentence

        On October 6, 2006, Petitioner was found guilty of two counts

of Murder for Hire, in violation of 18 U.S.C. § 1958(a). United

States v. Bloom, 05-cr-178 (D. Conn.), Dkt. No. 89 (jury verdict).2

According          to        Petitioner's             presentence         investigation             report

("PSR"), Petitioner                    attempted        “to      hire     a    hitman       to     kidnap,

rape,        and   brutally             murder        his     ex-wife         and    dump    her      body

in     Hartford,         Connecticut.” Bloom, 05-cr-178, Dkt. No. 132 at

1     (sentencing        memo); see also Declaration of Christopher Palm

(“Palm Decl.”) ¶ 6.3)

        On     April             30,     2008,        the     sentencing            court     sentenced

Petitioner as                a    career     offender,            predicated         in     part    on    a

prior     crime         of       violence,       to    120       months       of    incarceration        on

each     count      of       his       conviction,          to     be     served      consecutively,

with     three      years          of    supervised release. Bloom, 05-cr-178, Dkt.

No. 136 (judgment); see
2   Available at www.pacer.gov (last visited March 30, 2021).
3   Petitioner’s PSR is filed under seal. (Dkt. No. 17.)


                                                       4
    Case 1:19-cv-21982-RMB Document 18 Filed 04/13/21 Page 5 of 16 PageID: 186



also United States v. Bloom, 366 F. App’x 285, 289 (2d Cir. 2010).

Petitioner’s projected release date, if he earns all of his good

time credit, is August 5, 2022. (Declaration of Corrie Dobovich

(“Dobovich Decl.”), Ex. 1, Dkt. No. 10-2 at 5.)

        B.    Petitioner’s Custody Classification and PSF

        Petitioner is housed in the low-security facility at FCI Fort

Dix. (Answer, Dkt. No. 10 at 9.) His placement is based on an

assessment        called      a     “security       designation      and     custody

classification.”        BOP       Program       Statement     No.   P5100.08    (“PS

P5100.08”), Inmate Security Designation & Custody Classification

Ch. 1 at 2 4 (Id.) Custody classification is based on two factors:

(1) “[t]he level of security and supervision the inmate requires”;

and (2) “[t]he inmate’s program needs, i.e., substance abuse,

educational/vocational            training,      individual    counseling,     group

counseling, or medical/mental health treatment, etc.” Id.

        The BOP also has discretion to use “management variables” and

“public safety factors” to place an inmate in a higher-security

institution than reflected in the inmate’s point total score. Id.,

Ch. 2 at 3-4. Public safety factors reflect “certain demonstrated

behaviors which require increased security measures to ensure the

protection of society.” PS P5100.08, Ch. 2 at 4. A public safety

factor “is determined based on any relevant factual information


4 Available at https://www.bop.gov/mobile/policy/ (last visited
March 30, 2021.)
                                            5
Case 1:19-cv-21982-RMB Document 18 Filed 04/13/21 Page 6 of 16 PageID: 187



regarding the inmate’s current offense, sentence, criminal history

or    institutional   behavior     that      requires     additional   security

measures be employed to ensure the safety and protection of the

public.” (Palm Decl. ¶ 3, quoting PS P5100.08, Ch. 5 at 7.)

      One type of PSF is “sex offender.” PS 5100.08, Ch. 4 at 13.

“[A]n inmate will have the PSF of Sex Offender applied when the

inmate’s behavior in the current term of confinement or prior

history includes one or more of the following elements,” requiring

the   inmate   to   “be   housed   in   at    least   a   Low   security   level

institution, unless the PSF has been waived[:]”

            (1) Engaging in sexual contact with another
            person without obtaining permission to do so
            (forcible rape, sexual assault or sexual
            battery);

            (2) Possession, distribution or mailing of
            child pornography or related paraphernalia;

            (3) Any sexual contact with a minor or other
            person physically or mentally incapable of
            granting consent (indecent liberties with a
            minor, statutory rape, sexual abuse of the
            mentally ill, rape by administering a drug or
            substance);

            (4) Any sexual act or contact not identified
            above that is aggressive or abusive in nature
            (e.g., rape by instrument, encouraging use of
            a minor for prostitution purposes, incest,
            etc.)

            Examples may be documented by state or Bureau
            of Prisons’ incident reports, clear NCIC
            entries, or other official documentation;

            (5) Attempts are to be treated as if the sexual
            act or contact was completed; and/or,

                                        6
Case 1:19-cv-21982-RMB Document 18 Filed 04/13/21 Page 7 of 16 PageID: 188




          (6) Any offense referenced in the Sex Offender
          Notification    and    Registration    Program
          Statement.

(Palm Decl. ¶ 4, quoting PS P5100.08 Ch. 5 at 8.)

     Before his transfer to FCI Fort Dix, Petitioner was an inmate

at FCI Elkton (Palm Decl., Ex. 1, Dkt. No. 10-1 at 7) where he was

designated with a “greatest severity” PSF based on his murder-for-

hire offenses. (Pet., Ex. 5, Dkt. No 1-2 at 12.) In July 2018,

staff at FCI Elkton requested that the BOP waive the greatest

severity PSF to facilitate Petitioner’s transfer to a minimum-

security institution for religious purposes. (Palm Decl. ¶ 5, Dkt.

No. 10-1; Ex. 1, Dkt. No. 10-1 at 7.) In August 2018, Petitioner’s

case manager at FCI Elkton informed him that he would not be

transferred to a minimum-security institution because his case

manager designated him with a Sex Offender PSF. (Petr’s Memorandum

of Law (“Petr’s Mem.”), Dkt. No. 1-1 at 3.) The BOP added this Sex

Offender PSF because the “aggressive and abusive nature of th[e]

attempted sexual act (rape),” which is described in Petitioner’s

Presentence Investigation Report. (Palm Decl. ¶ 6; Dobovich Decl.,

Ex. 2, Dkt. No. 10-2 at 10.)

     D. Petitioner’s Administrative Remedies

     Petitioner filed an administrative grievance regarding the

Sex Offender PSF on November 16, 2018. (Dobovich Decl., Ex. 2,

Dkt. No. 10-2 at 9.) At each step of this grievance process,


                                    7
Case 1:19-cv-21982-RMB Document 18 Filed 04/13/21 Page 8 of 16 PageID: 189



Petitioner asserted that it was unfair to apply a Sex Offender PSF

to him. (Id. at 9-15.) As a remedy, Petitioner sought removal of

the public safety factor. (Id. at 15.) Petitioner did not seek

home    confinement   or   compassionate      release   as    part    of    the

administrative remedy process. (Dobovich Decl. ¶ 4.) Nevertheless,

the Court notes that Petitioner has exhausted the issue of whether

the PSF designation was erroneous, and the Court may review the

issue if it has jurisdiction.

III. DISCUSSION

       A.   Jurisdiction

       Jurisdiction exists under 28 U.S.C. § 2241 where a federal

prisoner alleges a BOP decision violates the Constitution or

federal law, and relief on Petitioner’s claim would necessarily

result in a shorter duration of his sentence. Cardona v. Bledsoe,

681 F.3d 533, 537 (3d Cir. 2012) (citing Leamer v. Fauver, 288

F.3d 532, 536 (3d Cir. 2002.) Respondent argues that a public

safety factor does not affect the fact or duration of an inmate’s

confinement because it does not amount to an increase in the

sentence    imposed   by   the   sentencing   court,    and   it     does   not

constitute    additional    punishment     for   the    original     offense.

(Answer, Dkt. No. 10 at 18-19.) Further, Respondent submits that

removal of a public safety factor would not guarantee an earlier

release under the First Step Act or placement in home confinement.

(Id. at 19-20.) In addition, Respondent explains that Petitioner’s

                                     8
 Case 1:19-cv-21982-RMB Document 18 Filed 04/13/21 Page 9 of 16 PageID: 190



Sex Offender PSF does not preclude him from prerelease placement,

but rather his request for home confinement is premature under 18

U.S.C. § 3624(c)(2). (Id. at 20, citing Palm Decl. ¶ 7, Dkt. No.

10-1.) At the time Respondent filed his answer to the petition,

Petitioner’s projected release date was approximately 21 months

away, so the BOP had not yet considered him for placement in home

confinement. (Palm Decl. ¶ 7, Dkt. No. 10-1.) In sum, Respondent

contends the Court lacks jurisdiction to challenge the BOP’s Sex

Offender PSF designation under 28 U.S.C. § 2241.

     In his reply brief, Petitioner contends “[j]urisdiction is

allowed where an application for a Writ of Habeas Corpus is made

by a person in custody who feels they are being held longer than

their term should be. Mr. Bloom certainly feels that if the Public

Safety Factor were removed, he would be released from custody.”

(Reply Brief, Dkt. No. 13 at 1.) Further, Petitioner contends that

district courts have jurisdiction over all suits “of Civil nature.”

(Id. at 2.) Petitioner explains

           By placing the public safety factor on Bloom,
           it doesn't allow Bloom to transfer to home
           confinement under the First Step Act's Elderly
           Home Detention program and the Earned time
           Credit which can award the prisoner up to 15
           days a month for productive programs and
           activities and give the inmate an additional
           1 year of time credit under the First Step
           Act's earned time credit.

(Id. at 3.)



                                     9
Case 1:19-cv-21982-RMB Document 18 Filed 04/13/21 Page 10 of 16 PageID: 191



      B.    Discussion

      In addition to habeas claims that affect the duration of a

prisoner’s confinement, an inmate can challenge a BOP decision

that governs the execution of his sentence, but the Third Circuit

has limited such claims to situations where “BOP's conduct was

somehow inconsistent with a command or recommendation in the

sentencing judgment.” Cardona v. Bledsoe, 681 F.3d 533, 537 (3d

Cir. 2012). In his reply brief, Petitioner argues that application

of the Sex Offender PSF to him is inconsistent with his conviction

and sentence because he was not convicted of a sex offense. (Reply

Brief, Dkt. No. 13 at 2.)

      This argument fails however, because the BOP’s designation of

the Sex Offender PSF is not limited to circumstances where the

prisoner is serving a sentence for conviction of a sex crime. See

PS P5100.08, Ch. 5 at 8. Pertinent here, “an inmate will have the

PSF of Sex Offender applied when the inmate’s behavior in the

current term of confinement or prior history” contains an element

of “[a]ny sexual act or contact … that is aggressive or abusive in

nature” and “[a]ttempts are to be treated as if the sexual act or

contact was completed.” PS P5100.08, Ch. 5 at 8 (emphasis added).

As discussed below, Petitioner was convicted of murder for hire,

and   his   PSR   describes   a   recorded   conversation   of   Petitioner

insisting that the contracted killer rape his wife to detract

from suspicion of him.

                                     10
Case 1:19-cv-21982-RMB Document 18 Filed 04/13/21 Page 11 of 16 PageID: 192



The      Sex        Offender        PSF        is     not       inconsistent               with     the

sentencing          court’s         judgment        because       PS     P5100.08          does     not

require that Petitioner be convicted of                             a    sex     crime       for    its

application, it is sufficient that his abusive sexual behavior

is related to his conviction.

       In    the      alternative,            Petitioner        asserts        that        the    BOP’s

improper       designation           of       the   Sex     Offender       PSF        affects       the

duration of his confinement because it disqualified him from

participation in programs under the First Step Act that would

permit his early release.                      Respondent,        however,           submits       that

removal        of     the     Sex    Offender             PSF   would          not     necessarily

shorten         the         duration           of     Petitioner’s              confinement          by

compassionate release under the First Step Act. (Answer, Dkt.

No. 10 at 19.)

        Compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) is

dependent upon the sentencing court finding extraordinary and

compelling          reasons        for    a      sentence       reduction.           See    Raia     v.

United      States, 954 F.3d 594, 597 (3d Cir. 2020) (describing

compassionate release under the First Step Act). Removal of the

Sex Offender PSF is no guarantee that Petitioner’s sentencing

court    would       grant     a    reduction        in     sentence      because          the    Court

must consider many other factors. See 18 U.S.C. § 3582(c)(1)

(A).        Therefore,         Petitioner’s               alleged        ineligibility              for

compassionate          release           under      the     First       Step     Act       does     not

provide a basis for habeas jurisdiction.
                             11          See Leamer, 288 F.3d

at 543 (3d Cir. 2002) (“the operative test is”
Case 1:19-cv-21982-RMB Document 18 Filed 04/13/21 Page 12 of 16 PageID: 193



whether the “challenge would necessarily imply that he would serve

a shorter sentence.”) (emphasis added)).

       Petitioner also alludes to the First Step Act’s creation of

an     incentive    program      for   participation         in     evidence-based

recidivism reduction programs and productive activities that can

lead to prisoners’ early release to home confinement or supervised

release. (Reply Brief, Dkt. No. 13 at 2 (mentioning earned time

credit)); see 18 U.S.C. § 3624(g). However, according to 18 U.S.C. §

3632(D) and (E), Petitioner is not ineligible for participation in

these programs or from earning time credit incentives by virtue of

his Sex Offender PSF. Removal of the PSF would not affect                             his

eligibility      for   earlier     release.     Consequently,           relief   on   the

habeas claim would not necessarily imply Petitioner would serve a

shorter sentence.

       Petitioner      further    contends      that   the        Sex    Offender     PSF

prevents him from participating in the First Step Act’s elderly

inmate pilot program, which also permits early release to home

confinement. (Id.) While removal of the Sex Offender PSF would

eliminate one barrier for Petitioner’s participation in the First

Step     Act’s     “Elderly      and   family     reunification           for    certain

nonviolent offenders pilot program” under 34 U.S.C. § 60541(g), it

would not necessarily result in his eligibility for participation.

There are many other factors that the BOP considers in determining



                                        12
Case 1:19-cv-21982-RMB Document 18 Filed 04/13/21 Page 13 of 16 PageID: 194



an   inmate’s    eligibility,    including     whether    the    prisoner    is

someone:

           (vi) with respect to whom the Bureau of
           Prisons has determined that release to home
           detention under this section will result in a
           substantial net reduction of costs to the
           Federal Government; and

           (vii) who has been determined by the Bureau of
           Prisons to be at no substantial risk of
           engaging in criminal conduct or of endangering
           any person or the public if released to home
           detention.

34 U.S.C.A. § 60541(g)(5)(A)(vi, vii.) Because removal of the Sex

Offender   PSF    would   not    necessarily    shorten    the    length     of

Petitioner’s confinement under the elderly offender pilot program,

the Court lacks jurisdiction over his challenge to the PSF. See

Cardona, 681 F.3d at 537 (affirming decision that district court

lacked jurisdiction under § 2241 because relief on the petitioner’s

claim regarding SMU placement would not necessarily imply a change

to   the   duration       of    his   confinement.)       Therefore,     t h e

Court   lacks     jurisdiction    under    §   2241.5    For    the   sake   of

completeness, the Court will address Respondent's alternative

5 Although the Court expresses no opinion on the merits of
Petitioner’s constitutional claims of retaliation and denial of
procedural due process raised in his reply brief, such claims may
be brought in a civil rights action for injunctive relief under 28
U.S.C. § 1331, or for money damages, if permitted by the analysis
for a Bivens claim described in Ziglar v. Abbasi, 137 S. Ct. 1843
(2017). See Leamer, 288 F.3d at 542 (“when the challenge is to a
condition of confinement such that a finding in plaintiff's favor
would not alter his sentence or undo his conviction, an action
under § 1983 is appropriate.”)


                                      13
Case 1:19-cv-21982-RMB Document 18 Filed 04/13/21 Page 14 of 16 PageID: 195



argument that the petition fails on its merits.



     B.    Alternative Decision on the Merits

     Respondent    argues    that   the         record    supports   the   BOP’s

application of a Sex Offender PSF because Petitioner attempted “to

hire a hitman to kidnap, rape, and brutally murder his ex-wife and

dump her body in Hartford, Connecticut.” (Answer, Dkt. No. 10 at

34 (citing Bloom, 05-cr-178, Dkt. No. 132 at 1.) Petitioner’s

conversation was recorded, and he said that the proposed murder

“‘gotta look like a rape . . . . She’s gotta be raped and its gotta

look like a . . . a complete mugging.’” (Id., citing Bloom, 05-

cr-178, Dkt. No. 132 at 7.)

     Christopher Palm, Petitioner’s case manager, explains that

“[a]ccording to Petitioner's Presentence Investigation Report, the

Petitioner hired an individual to rape and murder his ex-wife. The

aggressive   and   abusive   nature        of   that     attempted   sexual   act

(rape),·caused the PSF to be applied” by the BOP Designation and

Sentence Computation Center on August 23, 2018. (Palm Decl. ¶¶ 5-

6, Dkt. No. 10-1.) In reply to Respondent’s Answer, Petitioner

asserts that he “was never charged with the conduct alleged in

assigning the Public safety factor. Bloom never signed a plea

agreement and went to trial where he was convicted of a crime which

is NOT sexual in nature or fact. Bloom has no conditions of release

related to a sex offense….” (Reply Brief, Dkt. No. 13 at 4.)

                                      14
Case 1:19-cv-21982-RMB Document 18 Filed 04/13/21 Page 15 of 16 PageID: 196



     As discussed above, according to PS P5100.08, Ch. 5 at 8:

           A male or female inmate whose behavior in the
           current term of confinement or prior history
           includes one or more of the following elements
           will be housed in at least a Low security level
           institution, unless the PSF has been waived.
           A conviction is not required for application
           of this PSF if the Presentence Investigation
           Report (PSR), or other official documentation,
           clearly indicates the following behavior
           occurred in the current term of confinement or
           prior criminal history.

           …

           (1) Engaging in sexual contact with another
           person without obtaining permission to do so
           (forcible rape, sexual assault or sexual
           battery);

           (2) Possession, distribution or mailing of
           child pornography or related paraphernalia;

           (3) Any sexual contact with a minor or other
           person physically or mentally incapable of
           granting consent (indecent liberties with a
           minor, statutory rape, sexual abuse of the
           mentally ill, rape by administering a drug or
           substance);

           (4) Any sexual act or contact not identified
           above that is aggressive or abusive in nature
           (e.g., rape by instrument, encouraging use of
           a minor for prostitution purposes, incest,
           etc.)

           Examples may be documented by state or Bureau
           of Prisons’ incident reports, clear NCIC
           entries, or other official documentation;

           (5) Attempts are to be treated as if the sexual
           act or contact was completed; and/or,

           (6) Any offense referenced in the Sex Offender
           Notification    and    Registration    Program
           Statement.

                                    15
Case 1:19-cv-21982-RMB Document 18 Filed 04/13/21 Page 16 of 16 PageID: 197




      Here, as found by the DSCC, Petitioner’s behavior in relation

to his conviction included hiring a person to first rape and then

murder his wife, and this information is contained in official

documentation, Petitioner’s PSR and the Government’s Sentencing

Memorandum. The conduct of hiring a person to rape his wife falls

within the definition of “any sexual act or contact not identified

above that is aggressive or abusive in nature.” Moreover, attempts

are treated as if the sexual act was completed. Thus, it is

sufficient that Petitioner hired a person to carry out a rape. The

BOP need not rely on a plea agreement or finding of fact by a jury

to determine behavior that falls within the Sex Offender PSF, the

BOP   Program   statement    permits       reliance    on    “other    official

documentation.”    Therefore,   the    BOP    did     not   err   in   assigning

Petitioner with a Sex Offender PSF.

IV.   CONCLUSION

      For the reasons discussed above, the Court will dismiss the

petition for lack of jurisdiction, and alternatively would deny

the petition on the merits.



Date: April 12, 2021



                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  UNITED STATES DISTRICT JUDGE


                                      16
